ACCEPTED
04-15-00821-CV                           04-15-00821-CV
                             FOURTH COURT OF APPEALS
                                  SAN ANTONIO, TEXAS
                                  12/28/2015 11:38:36 AM
                                          KEITH HOTTLE
                                                  CLERK




                         FILED IN
                  4th COURT OF APPEALS
                   SAN ANTONIO, TEXAS
                 12/28/2015 11:38:36 AM
                    KEITH E. HOTTLE
                          Clerk